EXHIBIT 10.28
NON-EXECUTIVE CHAIRMAN AGREEMENT
     This Non-Executive Chairman Agreement (the “Agreement”) is made and entered
into as of the 1st day of July, 2009, by and between ORIENTAL FINANCIAL GROUP
INC., a financial holding company which has its principal office in San Juan,
Puerto Rico (the “Company”) and JOSÉ J. GIL DE LAMADRID (the “Chairman” or
“Mr. Gil de Lamadrid”, and together with the Company, the “Parties” or,
individually, a “Party”).
WITNESSETH:
     WHEREAS, Mr. Gil de Lamadrid has served as non-executive Chairman of the
Board of Directors of the Company since
November 1, 2006;
     WHEREAS, Mr. Gil de Lamadrid’s current non-executive chairman agreement
with the Company (the “2006 Agreement”) ends on October 31, 2009;
     WHEREAS, the retention of Mr. Gil de Lamadrid’s services as non-executive
Chairman of the Company’s Board of Directors is of material importance to the
enhancement of the value of the Company’s business; and
     WHEREAS, the Company and Mr. Gil de la Lamadrid both want to terminate the
2006 Agreement and enter into a new non-executive chairman agreement;
     NOW THEREFORE, in consideration of the mutual covenants set forth herein,
the Company and the Chairman hereby agree as follows:
     1. TERM OF ENGAGEMENT
     1.1 The Company hereby retains the services of Mr. Gil de Lamadrid as
non-executive Chairman of the Company’s board of directors (the “Board of
Directors” or the “Board”) and he hereby accepts such retention and agrees to
render such services to the Company on the terms and conditions set forth in
this Agreement for a term of three (3) years commencing on July 1, 2009 and
ending on June 30, 2012, unless further extended or sooner terminated in
accordance with the terms and conditions hereinafter set forth. Not less than
one hundred twenty (120) days in advance of the expiration of the term of this
Agreement the Parties will determine whether to extend the term and, if
extended, under which terms and conditions.
     1.2 During the term of this Agreement, the Chairman shall devote his best
efforts to performing such services for the Company as may be consistent with
his title of non-executive Chairman of the Company’s Board of Directors.
     1.3 The services of the Chairman to the Company shall be rendered
principally in the Commonwealth of Puerto Rico, but he shall do such traveling
on behalf of the Company as may be reasonably required by his duties.
     1.4 The Chairman shall continue to occupy his position as a director of the
Company and the Bank. Furthermore, during the term of this Agreement or any
extension thereof, and for any election of directors of the Company in which his
term as director will expire, the Board of Directors shall nominate and
recommend to the stockholders his election as a director and, if elected, the
Board, as well as the board of directors of the Company’s banking subsidiary,
Oriental Bank and Trust (the “Bank”), shall, respectively, name him to the
positions of Chairman of the Board and Chairman of the Bank’s board of
directors. If before the expiration of the term of this Agreement or any
extension thereof, a new agreement has not been entered into with the Chairman,
the Chairman shall continue to act as such until the earlier of: (a) the date a
new written agreement is entered into between the Company and him; (b) the date
his successor is duly elected and qualified; or (c) the date he ceases to serve
as a member of the Board of Directors for any reason (including, without
limitation, retirement, death, disability, resignation, or removal). During the
time that Mr. Gil de Lamadrid serves as Chairman of the Board without a written
non-executive chairman agreement with the Company, he shall be paid, in lieu of
any other compensation or benefit, a total cash compensation of Twenty-Five
Thousand Dollars ($25,000) per calendar month. The amount of such compensation
payable for any period shorter than a calendar month will be computed and
prorated on the basis of the actual number of days elapsed in that period.

- 60 -



--------------------------------------------------------------------------------



 



     1.5 For purposes of this Agreement, it is understood that Mr. Gil de
Lamadrid is a member of the Board of Directors, but he is not an officer or
employee of the Company or any of its subsidiaries.
     2. DUTIES AND RESPONSIBILITIES
     2.1 Mr. Gil de Lamadrid shall have the following duties and
responsibilities during the term of this Agreement and/or any other duties which
the Board of Directors may assign to him from time to time:
          (a) Preside at annual or special meetings of the Company’s
shareholders;
          (b) Preside at each meeting of the Board of Directors, including
meetings of independent directors, and oversee the procedures to govern the work
of the Board of Directors.
          (c) Be responsible for setting the agenda for each meeting of the
Board of Directors and consult as necessary with the CEO and the chairpersons of
the Board committees.
          (d) Attend and participate as a non-voting ex officio member in
meetings of all committees of the Board of Directors, except to the extent that
any such committee desires to meet in executive session only with its voting
members.
          (e) Facilitate communications and information flow among directors and
between the Board of Directors and management; provided, however, that this is
not intended to limit or restrict free and open communications among directors
or between the Board of Directors and management.
          (f) Assign tasks and other responsibilities to particular committees
of the Board of Directors to the extent not otherwise provided in such committee
charters.
          (g) In coordination with the CEO, review the preparation and
distribution of proxy materials to the Company’s shareholders.
          (h) In consultation with the standing committees of the Board of
Directors, recommend to the Board of Directors committee membership and
committee chair assignments.
          (i) Oversee the full and effective discharge of the duties of the
Board of Directors.
          (j) Provide for adequate lead time for effective study and discussion
of matters to be considered by the Board of Directors.
          (k) Consult periodically with the CEO to obtain such information
concerning the Company’s business, subsidiaries, operations and strategic plans
as may be necessary for the Board of Directors to discharge its duties.
          (l) Facilitate and lead discussions of the Board of Directors
regarding corporate strategy and critical issues facing the Company.
          (m) Along with the CEO and other directors, represent the Company
before its shareholders.
          (n) Serve as Chairman of the board of directors of each subsidiary of
the Company.
          (o) Carry out such other duties and responsibilities as may be
assigned from time to time by the Board of Directors.
     2.2 The Chairman shall devote reasonable time and efforts in the discharge
of his duties and responsibilities and, among other things, shall use his best
efforts to attend each and every meeting of the Board of Directors (including
the meetings of the board of directors of each of the Company’s subsidiaries)
and of any Board committee on which he serves as an ex officio member, and shall
faithfully perform such duties and responsibilities to the best of his abilities
in a diligent, trustworthy, businesslike and efficient manner.

- 61 -



--------------------------------------------------------------------------------



 



     3. COMPETITIVE ACTIVITIES:
     3.1 The Chairman agrees that during the term of this Agreement, except with
the prior approval by a two-thirds affirmative vote of the full Board of
Directors, he will not, directly or indirectly, engage or participate in, become
an officer or director of, or render advisory or other services for, or in
connection with, or become interested in, or make a financial investment in, any
entity competitive with the Company or any of its lines of business or
subsidiaries; provided, however, that the Chairman shall not thereby be
precluded or prohibited from owning passive investments, including investments
in the securities of other financial institutions, so long as (a) the Chairman
beneficially owns (after making such investment) less than five percent (5%) of
the outstanding equity securities of such entity, or, in the case of derivative
or convertible securities of such entity, would beneficially own upon exercise
or conversion less than five percent (5%) of the underlying equity securities;
and (b) he is not required to devote substantial time or attention to the
management or control of the business or activities in which he has invested.
     3.2 The Chairman agrees and acknowledges that during the term of this
Agreement, he will maintain an intimate knowledge of the activities and affairs
of the Company and its subsidiaries, including, without limitation, trade
secrets and other confidential matters. As a result, and also because of the
special, unique, and extraordinary services that the Chairman is capable of
performing for the Company or one of its competitors, the Chairman recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages. Therefore, if during the time he is rendering
services to the Company, the Chairman renders services to a competitor of the
Company, other than as authorized pursuant to Section 3.1 hereof, the Company
shall be entitled to immediate injunctive or other equitable relief to restrain
the Chairman from rendering his services to the Company’s competitor, in
addition to any other remedies which the Company may be entitled under
applicable law.
     4. COMPENSATION AND REIMBURSEMENT OF EXPENSES:
     4.1 Compensation. For services as Chairman of the Board of Directors,
including services as Chairman of the Board and Chairman of the board of
directors of each of the Company’s subsidiaries, during the term of this
Agreement, the Company will pay Mr. Gil de Lamadrid an annual base fee of Two
Hundred Eighty Thousand Dollars ($280,000), of which Two Hundred Twenty Thousand
Dollars ($220,000) shall be payable in equal monthly installments of Eighteen
Thousand Three Hundred Thirty-Three Dollars and Thirty-Three Cents ($18,333.33),
and the remaining Sixty Thousand Dollars ($60,000) shall be payable on or before
July 15 of each year, commencing on July 15, 2009 and ending July 15, 2011. The
compensation set forth in this Section 4.1 shall be in lieu of and not in
addition to any fees and other compensation paid by the Company or the Bank to
its non-employee directors.
     4.2 Allowance for Expenses. The Company shall pay the Chairman an allowance
of Fifty Thousand Dollars ($50,000.00) per year during the term of this
Agreement to cover costs and expenses reasonably incurred by the Chairman at his
sole discretion in providing the services hereunder, including without
limitation, (i) automobile related costs and expenses, (ii) membership fees and
dues incurred in obtaining and/or maintaining memberships in social and business
clubs, as well as expenses incurred by the Chairman at such clubs, and (iii) any
other general representation costs and expenses.
     4.3 Reimbursement of Expenses. In addition to the allowance provided in
Section 4.2 above, not less frequently than monthly, the Company shall pay for
or reimburse the Chairman for all reasonable out-of-state travel and other
business-related expenses incurred by the Chairman in the performance of his
duties under this Agreement. The Chairman shall timely submit reimbursement
requests to the Company together with receipts for such expenses.
     4.4 Administrative Support. During the term of this Agreement, the Company
shall furnish the Chairman with office space at the Company’s principal offices
and provide all necessary secretarial support and such other reasonable
assistance and accommodations as shall be suitable to the Chairman’s position
and adequate for the performance of his duties hereunder.

- 62 -



--------------------------------------------------------------------------------



 



     4.5 Restricted Units.
          (a) Pursuant to terms and conditions of the Company’s Amended and
Restated 2007 Omnibus Performance Incentive Plan (the “Omnibus Plan”), the
Chairman shall be awarded (i) Five Thousand (5,000) Restricted Units (as such
term is defined in the Omnibus Plan) on January 1, 2010; (ii) Five Thousand
(5,000) Restricted Units on January 1, 2011; and (iii) Five Thousand (5,000)
Restricted Units on January 1, 2012; provided, however, that if on the date of
each award of Restricted Units the value of such award (measured by the closing
market price of the Company’s common stock on the trading day immediately prior
to the date of the award) exceeds One Hundred Thousand Dollars ($100,000) or is
less than Fifty Thousand Dollars ($50,000), the number of Restricted Units to be
awarded to the Chairman on such date shall be reduced or increased, as
appropriate, so that the value of such Restricted Units on the date of the award
is not more than One Hundred Thousand Dollars ($100,000) nor less than Fifty
Thousand Dollars ($50,000).
          (b) The Restricted Units shall fully vest to the Chairman three
(3) years after the effective date of each award. Subject to the approval of an
amendment to the Omnibus Plan in order to allow the Compensation Committee of
the Board to accelerate the vesting of awards to non-executive directors in
certain cases, the Restricted Units will become fully vested if the Chairman
dies or becomes totally and permanently disabled or in case of an early
termination of this Agreement, except if the termination of this Agreement is
pursuant to Section 6.1 or 6.5 hereof in which case the Restricted Units shall
be forfeited as of the date of termination. In the event of any conflict between
this paragraph and the Omnibus Plan, as may be further amended, the provisions
of the Omnibus Plan shall be paramount and prevail.
          (c) In addition to the awards of Restricted Units set forth in
Section 4.5(a) above, the Chairman may receive additional incentive awards under
the Omnibus Plan, as determined from time to time by the Compensation Committee
of the Board; provided, however, that the Chairman will not be entitled to
participate in (or otherwise receive) routine annual incentive awards under the
Omnibus Plan generally made by the Board’s Compensation Committee to the
non-employee directors of the Company.
     4.6 Deferred Compensation. Subject to any and all applicable requirements
and unless prohibited by applicable law or plan document, the Chairman shall
have the right to designate, at his sole discretion, any portion of the
compensation payable by the Company hereunder for contribution to a deferred
compensation plan.
     4.7 Insurance. The Company shall pay the Chairman an allowance of Five
Thousand Dollars ($5,000) in each year of the term of this Agreement to cover
the cost incurred by the Chairman, at his sole discretion, in securing medical
and life insurance coverage. Payments under the allowance shall be made to the
Chairman as a reimbursement of premiums paid or, at the Chairman’s election and
instructions, as direct payment for premiums due to the insurance company or
companies.
     5. DEATH OR DISABILITY
     5.1 This Agreement shall terminate upon the Chairman becoming disabled;
provided, however, that the Company shall pay him a disability benefit of Three
Hundred Forty Thousand Dollars ($340,000) payable in twelve equal monthly
installments of Twenty Eight Thousand Thirty-Three Dollars and Thirty-Three
Cents ($28,333.33) commencing on the month subsequent to the termination of this
Agreement for disability. Such disability benefit payable by the Company to the
Chairman shall be in lieu of any and all compensation or other benefits under
this Agreement. For purposes hereof, the term “disabled” refers to the
Chairman’s inability to perform his duties and responsibilities under this
Agreement with reasonable continuity by reason of any medically determined
physical or mental impairment, which inability to perform has lasted for a
consecutive or non-consecutive period of not less than ninety (90) days in any
six (6)-month period; provided, however, that a termination of this Agreement
for disability may be effected only upon sixty (60) days’ prior written notice
by the Company to the Chairman and provided that he does not return to perform
his duties and responsibilities under this Agreement with reasonable continuity
during such sixty (60)-day period after the Company’s notice.
     5.2 If the Chairman dies during the term of this Agreement, the Company
shall pay his heirs or beneficiaries a lump sum death benefit of Three Hundred
Forty Thousand Dollars ($340,000) in lieu of any and all compensation or other
benefits under this Agreement.

- 63 -



--------------------------------------------------------------------------------



 



     6. TERMINATION
     6.1 The Board of Directors shall have the right to immediately terminate
this Agreement for cause at any time upon written Notice of Termination (as
defined below) to the Chairman. For the purpose of this Agreement, “termination
for cause” shall mean termination for the willful and continued failure of the
Chairman to perform any of his duties and responsibilities under this Agreement
or the Chairman willfully engaging in any illegal conduct or gross misconduct
materially injurious to the Company, as determined by a two-thirds vote of the
full Board of Directors. For purposes of this paragraph, no act, or failure to
act, on the Chairman’s part shall be considered “willful” if any such act or
omission to act on the Chairman’s behalf is in reliance upon an opinion of
counsel to the Company or special counsel to the Board.
     6.2 In the event this Agreement is terminated for cause pursuant to
Section 6.1 hereof, the Chairman shall have no right to any and all compensation
or other benefits for any period after such date of termination. If this
Agreement is terminated by the Company, other than for death or disability under
Section 5 hereof or for cause under Section 6.1 hereof, the Chairman shall be
entitled to a lump sum payment from the Company, in lieu of any and all
compensation or other benefits under this Agreement, equal to the sum of the
annual base fee and allowance provided in Sections 4.1 and 4.2 hereof for the
term of the Agreement remaining after such termination, multiplied by two (2).
     6.3 The Chairman shall have the right to terminate this Agreement upon at
least thirty (30) days prior written Notice of Termination to the Company, in
which case the Chairman shall have the right as of the date of termination to
receive all accrued compensation and other benefits provided for in this
Agreement up to the date of termination.
     6.4 If the Chairman is suspended from office and/or temporarily prohibited
from participating in the conduct of the Company’s or the Bank’s affairs
pursuant to an order or notice served under the Federal Deposit Insurance Act,
as amended (the “FDIC Act”), the Puerto Rico Banking Act, as amended (the
“Banking Act”), the Act of the Office of the Commissioner of Financial
Institutions of Puerto Rico, as amended (the “OCFI Act”), or any other federal
or state law applicable to the Company or the Bank, the Company’s obligations
under this Agreement shall be suspended as of the date of the Chairman’s
suspension from service unless stayed by appropriate proceedings. If the order
or notice is dismissed, the Company shall: (i) pay the Chairman all the
compensation withheld while the Company’s obligations under this Agreement were
suspended, and (ii) reinstate any and all of such obligations which were
suspended; provided, however, that any such suspension shall not suspend or
otherwise extend the term of this Agreement.
     6.5 If the Chairman is removed from office and/or permanently prohibited
from participating in the conduct of the Company’s or the Bank’s affairs by an
order issued under the FDIC Act, the Banking Act, the OCFI Act, or any other
federal or state law applicable to the Company or the Bank, all obligations of
the Company under this Agreement shall terminate, as of the effective date of
the order, but the rights of the Chairman to compensation earned under this
Agreement up to the date of such termination shall not be affected.
     6.6 In the event that this Agreement is terminated by either Party in
violation of the provisions of this Section 6, the non-terminating Party shall
be entitled to reimbursement for all costs and expenses, including attorneys’
fees, reasonably incurred in challenging such termination. Such reimbursement
shall be in addition to any and all rights to which the non-terminating Party is
otherwise entitled under this Agreement and/or applicable law.
     6.8 Except for a termination of this Agreement under Section 5 hereof, any
termination thereof by either Party shall be communicated by a written Notice of
Termination to the other Party. For purposes of this Agreement, a “Notice of
Termination” shall mean a written and duly dated notice which shall (i) indicate
the specific termination provision in the Agreement relied upon; (ii) set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of this Agreement under the provision so indicated; (iii) specify a
date of termination, which shall be not less than thirty (30) nor more than
ninety (90) days after such Notice of Termination is given, except in the case
of the Company’s termination of this Agreement for cause pursuant to Section 6.1
hereof, in which case the Notice of Termination may specify a date of
termination as of the date such Notice of Termination is given; and (iv) be
given in the manner specified in Section 7.1 hereof.

- 64 -



--------------------------------------------------------------------------------



 



     6.9 Upon termination of this Agreement, the Chairman shall not disclose to
any third party confidential and proprietary information of the Company or any
of its subsidiaries, unless required by applicable law, subpoena or court order,
and shall promptly deliver to the Company any and all documents and materials of
any nature containing or pertaining to the Company’s or any such subsidiary’s
confidential and proprietary information, and the Chairman shall not retain any
such documents and materials or any reproductions or copies thereof, except for
those documents and materials that are necessary for him to discharge
competently any continuing duties or responsibilities that he may have as a
Board member or as a member of any of the Company’s board of directors, which
documents and materials he shall promptly return to the Company or any such
subsidiary, as the case may be, at the time that he is no longer a member of the
Board or such subsidiary’s board of directors.
     7. NOTICES
     7.1 All notices required by this Agreement to be given by one Party to the
other shall be in writing and shall be deemed to have been delivered either:
(a) when personally delivered to the office of the Secretary of the Board of
Directors or to the office of the Chairman of the Board; or (b) five days after
depositing such notice in the United States postal mail, certified mail with
return receipt requested, and postage prepaid to:

  (i)   José J. Gil de Lamadrid
XXX (address omitted for confidentiality purpose)     (ii)   Oriental Financial
Group Inc.
P.O. Box 195115
San Juan, Puerto Rico 00919-5115
Attention: Secretary of the Board of Directors

or such other address as either Party may designate and notify in writing to the
other Party in accordance with the terms hereof.
     8. DISPUTE RESOLUTION
     8.1 In the event that the Parties have any dispute or controversy under
this Agreement, the Parties shall first attempt in good faith amicably to settle
the matter by mutual negotiations or mediation. If such negotiations are
unsuccessful, the Parties agree that all disputes that may arise between them
with respect to, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof shall be settled by binding arbitration to be held in San Juan, Puerto
Rico, or such other location agreed in writing by the Parties, in accordance
with the Commercial Arbitration Rules then in effect of the American Arbitration
Association (“AAA”). The arbitrator may grant injunctions or other relief in
such dispute or controversy. The decision of the arbitrator shall be final and
binding on the Parties. Judgment may be entered on the arbitrator’s decision in
any court having jurisdiction. Each Party consents to the personal jurisdiction
of the state and federal courts located in Puerto Rico for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the Parties are participants. The arbitrator shall apply
the laws of the Commonwealth of Puerto Rico, except to the extent such laws may
be preempted by Federal Law (as defined below). The Party who files for
arbitration shall be responsible for all fees and expenses payable to the AAA,
including the arbitrator’s fees and expenses. Each Party shall be responsible
for its legal fees and expenses. Notwithstanding the foregoing, the arbitrator
may, but need not, award the prevailing Party in any dispute or controversy its
legal fees and expenses.

- 65 -



--------------------------------------------------------------------------------



 



     9. MISCELLANEOUS
     9.1 The provisions of the Company’s certificate of incorporation and
by-laws, as amended from time to time, regarding the release from liability for
monetary damages and the right to indemnification, respectively, are
incorporated herein by reference. This provision shall survive the termination
or expiration of this Agreement.
     9.2 No course of conduct between the Company and the Chairman to exercise
any right or power given under this Agreement shall: (i) impair the subsequent
exercise of any right or power, or (ii) be construed to be a waiver of any
default or any acquiescence in or consent to the curing of any default while any
other default shall continue to exist, or be construed to be a waiver of such
continuing default or of any other right or power that shall theretofore have
arisen; and, every power and remedy granted by law and by this Agreement to
either Party may be exercised from time to time, and as often as may be deemed
expedient. All such rights and powers shall be cumulative to the fullest extent
permitted by law.
     9.3 This Agreement shall inure to the benefit of and be binding upon the
Chairman, and, to the extent applicable, his heirs, beneficiaries, executors and
personal representatives, and the Company, its successors and permitted assigns,
including, without limitation, any entity that may acquire all or substantially
all of the Company’s assets and business, or with or into which the Company may
be consolidated or merged, and this provision shall apply in the event of any
subsequent merger, consolidation or transfer.
     9.4 This Agreement is personal to each of the Parties and neither Party may
assign or delegate any of his or its duties, rights or obligations hereunder
without first obtaining the written consent of the other Party.
     9.5 No amendments or additions to this Agreement shall be binding unless in
writing and signed by both Parties. The prior approval by the affirmative vote
of a majority of the full Board of Directors shall be required in order for the
Company to authorize any amendments or additions to this Agreement, to give any
consent or waivers of provisions of this Agreement, or to take any other action
under this Agreement except in the case of any termination of this Agreement
with or without cause under Section 6.1 hereof which shall require a two-third
vote of the full Board of Directors.
     9.6 The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
     9.7 This Agreement embodies the complete agreement and understanding among
the Parties and supersedes and preempts any prior understandings, agreements
(including, without limitation, the 2006 Agreement) or representations by or
among the Parties, written or oral, which may be related to the subject matter
hereof in any way.
     9.8 This Agreement shall be governed in all respects and be interpreted by
and under the laws of the Commonwealth of Puerto Rico, except to the extent that
such law may be preempted by applicable federal law, including, without
limitation, regulations, opinions or orders duly issued by the FDIC, the Board
of Governors of the Federal Reserve System, or any other federal regulator with
jurisdiction over the Company or the Bank (collectively, “Federal Law”), in
which event this Agreement shall be governed and be interpreted by and under
Federal Law.
     9.9 This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
document.
     9.10 The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

- 66 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have duly executed and delivered this
Agreement in San Juan, Puerto Rico, as of the date first above written.

          JOSÉ J. GIL DE LAMADRID    
 
       
By:
  /s/José J. Gil de Lamadrid    
 
 
 
   
 
        ORIENTAL FINANCIAL GROUP INC.    
 
       
By:
  /s/ Pedro Morazzani    
Name:
 
 
Pedro Morazzani    
Title:
  Chairman-Compensation Committee    
 
       
By:
  /s/ Mari Carmen Aponte    
Name:
 
 
Mari Carmen Aponte    
Title:
  Vice Chairperson-Compensation Committee    
 
       
By:
  /s/ Rafael Machargo    
Name:
 
 
Rafael Machargo    
Title:
  Member-Compensation Committee    

- 67 -